Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s After Final amendment filed on April 12, 2021. Claims 1, 3 and 5-11 have been cancelled. Claims 2, 4, and 12-20 were previously cancelled. Claims 21-28 are pending. 

Claims 21-28 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 21-28, the cited prior art of record does not teach or fairly suggest a variable geometry light source comprising, along with the other claimed features, an upper housing; a lower housing connected to the upper housing; a single printed circuit board located within the upper housing and the lower housing, a tunable lens located within the lower housing; an outer lens connected to the lower housing; and a handle connected to the lower housing; the handle configured to adjust a direction of the controlled illumination, as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896